Citation Nr: 1817146	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  10-43 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbosacral strain with arthritis and lumbar laminectomy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board remanded this matter in May 2015 and April 2017 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

In October 2017, after undergoing surgery on his back, the Veteran was awarded a temporary 100 percent rating for his low back disability from March 8, 2016 to April 31, 2016.


FINDING OF FACT

Lumbosacral strain with arthritis and lumbar laminectomy has not been manifested by forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for lumbosacral strain with arthritis and lumbar laminectomy have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

Additionally, the Board finds there has been substantial compliance with its April 2017 remand directives. After a new VCAA letter was sent to the Veteran in May 2017, the Veteran provided additional private medical treatment records. Updated VA medical records were associated with the Veteran's claims file, and a new VA examination was conducted in June 2017.

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App. at 268. Therefore, the Board will proceed to review and decide the claim based on the evidence of record.

II. Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The Court has held that, in determining the present level of a disability for an increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The service-connected lumbosacral strain with arthritis and lumbar laminectomy rated under Diagnostic Code 5237, which pertains to lumbosacral or cervical strain. 

Lumbosacral strain is to be evaluated under the General Rating Formula for rating diseases and injuries of the spine. 38 C.F.R. § 4.71a, Diagnostic Code 5237. Intervertebral disc syndrome (IVDS) will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply to lumbar spine disabilities. 

An evaluation of 20 percent is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 38 C.F.R. § 4.71a, n. 5.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a, General Rating Formula, note 1.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse. Painful motion is considered limited motion at the point that pain actually sets in. See VAOPGCPREC 9-98.

The Board notes that the Veteran's most recent VA examination indicated that the Veteran had a diagnosis of degenerative arthritis of the spine, which requires consideration of Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R § 4.71a, Diagnostic Code 5003.

During the appeal period, the Veteran was awarded a temporary 100 percent rating following back surgery from March 8, 2016 to April 31, 2016. As this is the maximum schedular rating, this period is not part of the current appeal, wherein the Veteran seeks a rating higher than 20 percent for lumbosacral strain with arthritis and lumbar laminectomy.

At a November 2009 VA examination the Veteran reported he reinjured his back when he fell off a roof in August 2008. The Veteran reported difficulty walking, though he noted he had responded well to pain treatment. The examiner reported the Veteran had forward flexion to 60 degrees, extension to 10 degrees, lateral flexion on the right and left side to 12 degrees, and lateral rotation to the right and left to 30 degrees.

The Veteran was provided another VA examination in December 2012. The Veteran again reported that he had fallen off a roof and reinjured his back. He indicated that he experienced severe flare ups. The examiner diagnosed the Veteran with a lumbosacral strain.

In a review of the Veteran's thoracolumbar spine, the examiner reported the Veteran had forward flexion to 50 degrees, extension to 20 degrees, lateral flexion on the right and left side to 20 degrees, and lateral rotation to the right and left side to 20 degrees. The Veterans reflex and muscle strength tests were normal, and there was no objective evidence of tenderness, muscle spasms, or guarding. No radiculopathy, atrophy, or ankylosis was noted. The examiner did note that the Veteran had invertebral disc syndrome (IVDS), but it was also noted that the Veteran did not have any incapacitating episodes.

A final VA examination was conducted in June 2017. The Veteran reported continued pain in his back, but much of the sciatic pain and pain in his legs had resolved. The Veteran indicated he did not experience flare-ups. The examiner diagnosed the Veteran with lumbosacral strain and degenerative arthritis of the spine, and the examiner noted the Veteran had a recent spinal fusion in March 2016.

In a review of the Veteran's thoracolumbar spine, the examiner reported the Veteran had forward flexion to 85 degrees, extension to 10 degrees, lateral flexion on the right side to 10 degrees, lateral flexion on the left side to 8 degrees, and lateral rotation on the right and left side to 10 degrees. Passive range of motion testing did not indicate and further loss of range of motion. The examiner noted evidence of tenderness or pain on palpation of the joint and mild tenderness in the lumbar region. The examiner noted that the Veteran had an abnormal gait, disturbance of locomotion, and interference with prolonged sitting and standing. The examiner did not note any guarding, atrophy, ankylosis, IVDS, or any other neurological abnormalities. Reflex and muscle strength testing were all normal, and the Veteran reported that he did not use any assistive devices. 

The preponderance of the evidence is against a finding of favorable ankylosis or forward flexion of the thoracolumbar spine to 30 degrees or less, and, therefore, a 40 percent rating is not warranted.

A rating based on painful motion under 38 C.F.R § 4.59 or Diagnostic Code 5003 is improper because the Veteran has been awarded a compensable rating for lumbosacral strain with arthritis and lumbar laminectomy, which contemplates pain and limited motion.

The Board also notes that the Veteran was noted to have IVDS at the December 2011 examination; however, as there were no incapacitating episodes associated with the Veteran's IVDS, the 20 percent rating assigned under Diagnostic Code 5237 provides the Veteran with a higher rating. 

In sum, the preponderance of the evidence is against the award of a rating in excess of 20 percent for the Veteran's service-connected lumbosacral strain with arthritis and lumbar laminectomy.  As a preponderance of the evidence is against the award of an increased evaluation, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R §§ 4.3, 4.7.


ORDER

Entitlement to a rating in excess of 20 percent for lumbosacral strain with arthritis and lumbar laminectomy is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


